Exhibit 10.1

 

LOGO [g562620g0403083842057.jpg]      

333 Allerton Ave

South San Francisco, CA 94080

 

PHONE (650) 741-0900

FAX (650) 741-0901

 

MYOKARDIA.COM

March 26, 2018

Mr. Taylor Harris

87 Wildwood Gardens

Piedmont, CA 94611

Dear Taylor,

We are pleased to offer you the position of Chief Financial Officer with
MyoKardia, Inc. Your compensation will be $17,291.67, semi-monthly, which is
equal to $415,000.00 annualized, payable in accordance with the Company’s
standard payroll schedule. This position will report directly to me. This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.

Cash Compensation: This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time. In
addition, the company has a performance-based variable cash bonus program.
Subject to an acceptable level of corporate performance, the Board of Directors
may approve payment of performance bonuses after the first of next year. If
bonuses are paid, your target percentage will be 40% of your salary as the basis
for calculating your bonus. Your actual bonus will depend on your own and the
company’s performance for the year just completed. Bonuses will be pro-rated for
partial years of service and only if you are hired prior to October 1 of the
current year.

Employee Benefits: As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits, including 401(k)
Retirement and Investment Plan and also in ESPP (Employee Stock Purchase Plan)
during scheduled enrollment periods. In addition, you will be entitled to 20
days of paid time off in accordance with the Company’s policy. You can also
review additional benefits information in the attached MyoKardia Employee
Benefits Information Guide 2018.

Stock Options: Subject to the approval of the Company’s Compensation Committee,
you will be granted an option to purchase 100,000 shares of the Company’s Common
Stock. The exercise price per share will be equal to the closing price of the
Company’s Common Stock as reported on NASDAQ as of April 4, 2018. The options
will be subject to the terms and conditions applicable to options granted under
the Company’s 2015 Stock Option and Incentive Plan (the “Plan”), as described in
the Plan and the applicable stock option agreement. You will vest in 25% of the
option shares after 12 months of continuous employment, and the balance will
vest in equal monthly installments over the next 36 months of continuous
employment, as described in the applicable stock option agreement.

Restricted Stock Units. Subject to the approval of the Company’s Compensation
Committee, you will be granted Restricted Stock Units (“RSUs”) for 15,000 shares
of the Company’s Common Stock under the Plan, effective as of April 4, 2018
(such date, the “Grant Date”). You will vest in 25% of the shares underlying the
RSUs after 12 months of continuous employment from the Grant Date, and the
balance will vest in equal annual installments over the next three (3) years of
your continuous employment, as described in the applicable RSU award agreement.

Employee Confidentiality and Assignment Agreement: You will be required, as a
condition of your employment with the Company, to sign the Company’s standard
Employee Confidentiality and Assignment Agreement, a copy of which is attached.

 

LOGO [g562620snap0001.jpg]



--------------------------------------------------------------------------------

Taylor Harris

March 26, 2018

Page 2

 

Background Check: The Company may conduct a background or reference check (or
both). If so, then you agree to cooperate fully in those procedures, and this
offer is subject to the Company’s approving the outcome of those checks, in the
discretion of the Company.

Employment Relationship: Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, reporting relationship, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).

Change in Control Benefits: As a senior leader, you will be eligible for the
benefits available to members of the Company’s senior management team pursuant
to the terms and conditions of the Company’s Change in Control Policy (as the
same may be amended from time to time), a copy of which will be made available
to you upon request.

Taxes: All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

Interpretation, Amendment and Enforcement: This letter agreement, the Employee
Confidentiality and Assignment Agreement and Exhibit A constitute the complete
agreement between you and the Company, contain all of the terms of your
employment with the Company and supersede any prior agreements, representations
or understandings (whether written, oral or implied) between you and the
Company. This letter agreement may not be amended or modified, except by an
express written agreement signed by both you and a duly authorized officer of
the Company. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company will be governed by California law, excluding laws
relating to conflicts or choice of law.

We look forward to working with you, and hope that you will accept our offer to
join the Company. You may indicate your agreement with these terms and accept
this offer by signing and dating both the enclosed duplicate original of this
letter agreement and the enclosed Proprietary Information and Inventions
Agreement and return these documents to the Human Resources Department to
confirm your acceptance no later than March 29, 2018, as this offer, if not
accepted, will expire at the close of business on March 29, 2018. As required by
law, your employment with the Company is contingent upon your providing legal
proof of your identity and authorization to work in the United States. We would
like your official start date to be on or before April 4, 2018.

If you have any questions, please do not hesitate to contact me at 650-741-7796.

 

Very truly yours, /s/ Tassos Gianakakos Tassos Gianakakos Chief Executive
Officer

 

ACKNOWLEDGMENT AND ACCEPTANCE OF THE TERMS STATED ABOVE:

/s/ Taylor Harris

                    4-4-18                      Taylor Harris     Agreed upon
start date

 

LOGO [g562620snap0001.jpg]



--------------------------------------------------------------------------------

Attachment

Employee Confidentiality and Assignment Agreement

Exhibit A - Prior Inventions

Exhibit B - California Labor Code (reference)

 

LOGO [g562620snap0001.jpg]